PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,575
Filing Date: 1 Aug 2017
Appellant(s): Edwards et al.



__________________
Rose Alyssa Keagy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 29, 2020, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments in the Appel Brief filed December 11, 2020 have been fully considered, but they are not persuasive. 

Rejection of claims 13 and 14 under 35 U.S.C. 112(b), second paragraph
The first issue on appeal is the rejection of claims 13 and 14 under 35 U.S.C. 112(b), second paragraph. There is a disagreement between the Appellant and the Examiner over which figure from the instant application accurately shows the invention of claims 11-16, 19 and 20. The Appellant pleads that figures 1-4 of the instant application teaches the claimed subject matter (Br. pg. 7).  The Examiner instead has explained and has clearly shown that all the limitations of independent claim 11 are not supported by figures 1-4. Rather, the limitations are represented by Fig. 17B of the instant application. The figures in dispute are reproduced below for convenience.

    PNG
    media_image2.png
    561
    751
    media_image2.png
    Greyscale

Fig. 3 of the instant application
some element numbers removed for clarity

    PNG
    media_image3.png
    584
    768
    media_image3.png
    Greyscale

Fig. 17B of the instant application
some element numbers removed for clarity










first and second p-doped regions…;
a lateral NPN structure in the first p-doped region…, and
a lateral PNP structure in the second p-doped region…. 
Appellant submits that the first and second p-doped regions are represented by elements 120 and 122 of Fig. 3, respectively (Br. pg. 7). Appellant further erroneously asserts that the lateral NPN structure is represented elements 344/350/352 of Fig. 3 (Br. pg. 7). However, while elements 344/350/352 of Fig. 3 even if arguendo considered an “NPN structure,” these elements are not located in the first p-doped region 120, as required by claim 11. Instead, elements 350/352 are located in the second p-doped region, 122 and thus do not meet the limitations required by the claim. The same argument and issue exists for the lateral PNP structure, which Appellant submits is represented by 342/344/350 (Br. pg. 7) mutatis mutandis. This “structure” is not located in the second p-doped region 122, as required by claim 11. 
Instead, Fig. 17B of the instant application clearly shows a lateral NPN structure (see n+/p+/n+ structure, circled in Fig. 17B, above) in a first p-doped region (right 544) and a lateral PNP structure (see p+/n+/p+ circled in Fig. 17B, above) in a second p-doped region (left 544). Therefore, it is clear that claim 11 and its dependents are represented by Fig. 17B of the instant application, and not Fig. 3 of the instant application.
Now we turn to the issue of indefiniteness in claims 13 and 14. Claim 13 recites “wherein the lateral PNP structure includes: the first and a second p+ doped regions.” This limitation was rejected for having improper antecedent basis (NF pg. 3). A first p+ Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
 Under In re Kelly, because a ‘rule against double inclusion’ would lead to many rejections, it is favored that parties employ a reasonable construction of the claims when consideration can be made to avoid double inclusion. In re Kelly, 305 F.2d 909, 916, 134 USPQ 397, 402 (CCPA 1962). In other words, the examiner’s interpretation that reads upon Fig.17B avoids double inclusion, however Appellant’s claim construction precipitates the rejection under 35 U.S.C. § 112(b). 
Specifically, claim 13 should be construed as “wherein the lateral PNP structure includes: second and third p+ doped regions” (NF pg. 3). However, as an attempt to avoid the prior art rejection, Appellant argued that “element 342 of the lateral PNP structure is positively recited in Claim 11” (Br. pg. 10). However, this is not germane to the issue because “the first p+ doped region” is not the problem per se. Instead the location of “the first p+ doped region” specified by claim 13 conflicts with the location required by claim 11. Under Ex parte Kristensen, this argument essentially sets forth 
Claim 13 also recites “the first n+ doped region,” which similarly has an antecedent basis issue. Per Fig. 17B of the instant application, the first n+ doped region cannot be part of the lateral NPN structure and the lateral PNP structure. Accordingly, the examiner set forth that the same issue as noted above, is given rise in respect to “a second n+ doped region” (NF pg. 3). Appellant did not respond to this issue in the Appeal Brief, and has thus waived the argument. 
Waived Argument
Under 37 CFR 41.31(c), and 37 CFR 41.37(c)(1)(iv), MPEP 1205.02, “[i]f a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it, unless the examiner subsequently withdrew the rejection in the examiner’s answer.” Based upon Appellant’s waiver of the arguments alone, the Board should sustain Examiner’s rejection of the claims.

Rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al. (US 2010/0171149)
Claims 1, 3 and 4 were rejected as being anticipated by Denison. 
The limitations at issue in claim 1 are as follows:
a first contact region in the first well and having first conductivity type, the first contact region touching the first source region, and the first contact region interposed between the first source region and the first well, and
a second contact region in the second well and having the first conductivity type, the second contact region touching the second source region, and the second source region interposed between the second well and the second contact region.

    PNG
    media_image4.png
    561
    751
    media_image4.png
    Greyscale

Fig. 3 of the instant application
some element numbers removed for clarity
The claimed first and second contact regions are illustrated by elements 342 and 350, respectively, in Fig. 3 of the instant application, shown above. It is important to note that although first and second contact regions, 342 and 350, are illustrated in Fig. 3 by neat rectangles, in reality, the distinction between the p+ regions and the surrounding p-doped regions would be much more blurred as the concentration of p-type dopants gradually decreases from one region to the other. Furthermore, the claim term “contact 


    PNG
    media_image5.png
    279
    770
    media_image5.png
    Greyscale

Fig. 3D of Denison et al. (US 2010/0171149)
annotated by the examiner

Denison discloses first and second source regions (208) in first and second wells (112). The annotated regions CR1 and CR2 are analogous to the claimed first and second contact regions, respectively. These first and second regions are located in the first and second well, respectively, and the entirety of these designated regions (including elements 112 and 210) are of a single conductivity type (¶ [0030], each shallow well 112 of second conductivity type includes…the contact implant 210 of the second conductivity type). Accordingly, Denison properly meets the first and second contact region claim limitations.
Appellant, however, disagrees. Appellant’s opposition to the Denison reference can be distilled into two arguments: (1) that implant 208 is not a source (Br. pg. 11), and 
Regarding argument (1), we must first define a “source region” of a transistor. A “source region” functions as the entry point for charge carriers into the transistor channel. The source region is generally a highly doped region having the same conductivity type as the drain region, and an opposite type conductivity as the body region of the transistor. Now to Fig. 3D of Denison. Regions 208 are heavily doped regions of a first conductivity type (¶ [0030], contact implant 208 of first electrical conductivity type) in an opposite conductivity type body (104; ¶ [0026], epitaxial layer 104 of second electrical conductivity type), making them source and drain regions, even if not in name, certainly in structure. Additionally, the electrical contacts (124/126) with regions 208 further evidences them to be source/drain regions, as a voltage potential is necessarily supplied between source and drain regions of a transistor to detect whether a transistor is ON or OFF (whether current flows or not). Therefore, the regions in question could clearly function as a “source region” so argument 1 is not persuasive.
Regarding argument (2), the entirety of Appellant’s argument is based on whether or not one can arbitrarily define regions CR1 and CR2 as the claimed first and second contact regions. We again look to the structure disclosed by Denison, rather than the specific designations. As noted before, both wells 112 and 210 of Denison are of the same conductivity type (¶ [0030], each shallow well 112 of second conductivity type includes… contact implant 210 of the second conductivity type). Although well 210 is more heavily doped with the second conductivity type, as noted by the Appellant, the only structural requirement of claim 1 is that the first and second contact regions have 

Regarding claim 3, the Appellant argues that element 108 is not a transistor “drain region” (Br. pg. 13). However, this argument is similar to argument (1) above, regarding the “source region.” Again we turn to the definition of the term in question. A “drain region” of a transistor functions as the exit point for charge carriers to leave the transistor channel. Similar to a source region, the drain region is generally a highly doped region having an opposite type conductivity as the body region of the transistor. Therefore, although element 108 is never explicitly called a “drain region,” it is clear from the structure (highly doped, ¶ [0028], deep well 106 contains an optional shallow well 108 having the first electrical conductivity typed doped at a higher concentration level than the deep well 106; opposite conductivity type as the body, ¶ [0028]) that it could function as such. Therefore, since there is no distinction between the actual structural characteristics of Denison’s region 1, and the “drain region” of the claims, Appellant’s argument is not persuasive.

Regarding claim 4, Appellant argues that the claim limitations are not taught by Denison (Br. pg. 14). However, Appellant has not specifically pointed out how the 

Rejection of claims 11-14, 16, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (US 2014/0138735)
Claims 11-14, 16, 19 and 20 were rejected as being anticipated by Clarke. The limitations at issue in claim 11 are as follows:
wherein the first p-doped region includes a first shallow p-doped region directly under a first n+ doped region…;
wherein the first p-doped region also includes a second shallow p-doped region directly under a first p+ doped region, the second shallow p-doped region touches and extends along only one lengthwise sidewall of the first shallow p-doped region.

    PNG
    media_image6.png
    424
    691
    media_image6.png
    Greyscale

Fig. 17B of the instant application
some element numbers removed for clarity

	Element 134 of Appellant’s Fig. 17B shows the first shallow p-doped region and element 546 shows the second shallow p-doped region of the claimed invention. Again, it is important to note that although the first and second shallow p-doped regions, 134 and 546, are illustrated by neat rectangles in Fig. 17B, in reality, the distinction between the regions and their surroundings would be much more blurred, as the concentration and/or type of dopant changes. Furthermore, the claim term “shallow p-doped doped region” is an arbitrary designation which imparts minimal structure, namely that the area is “shallow,” i.e., near the surface, and that the region is p-type. 
With that in mind, we turn to the Clarke reference, reproduced below.

    PNG
    media_image7.png
    494
    860
    media_image7.png
    Greyscale

Fig. 4E of Clarke et al. (US 2014/0138735)
in one embodiment, the second and fifth shallow p-type regions 56b, 56e are omitted). Accordingly, with element 56b gone, the second shallow p-doped region is being interpreted as the region of well 52a that is between 56c and 56a, as shown in the edited Fig. 4E, below.

    PNG
    media_image8.png
    481
    269
    media_image8.png
    Greyscale

Fig. 4E of Clarke et al. (US 2014/0138735)
cropped, edited to remove element 56b, and annotated by the examiner

We see here that Clarke teaches a first shallow p-doped region (SR1) directly under a first n+ doped region (55a), and a second shallow p-doped region (SR2) directly under a first p+ doped region (53), the second shallow p-doped region (SR2) touches and extends along only one lengthwise sidewall of the first shallow p-doped region 
The Appellant again disagrees. Appellant argues that there is no shallow p-doped region in Clarke that is both touching only one lengthwise sidewall of the first shallow p-doped region (56c) and directly under first p+ doped region 53a (Br. pg. 15 and 16). However, as just demonstrated, the region SR2 in annotated Fig. 4E meets these requirements. Accordingly, Appellant’s argument is not persuasive.

Regarding claims 12, 14, 19 and 20, Appellant argues that the claim limitations are not taught by Clarke (Br. pgs. 16-21). However, Appellant has not specifically pointed out how the Clarke reference is deficient other than merely asserting that the limitations of each claim are not taught. Accordingly, these claims stand or fall with claim 11.

Regarding claim 13, Appellant argues that elements 153e, 155c and 153d are not the claimed lateral PNP structure. Specifically, the Appellant argues that these elements are grounded (Br. pg. 17). However, whether or not the regions in question are grounded is irrelevant. There is no limitation in claim 13 requiring any specific voltage potential being applied to the PNP structure. Accordingly, this argument is not persuasive.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMIE C NIESZ/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822     

/SEUNGSOOK HAM/TQAS, Technology Center 2800                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.